Citation Nr: 0326754	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received which is 
to reopen a previously-denied claim of entitlement to service 
connection for acute or subacute peripheral neuropathy, 
claimed as a result of exposure to herbicide agents used in 
Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Additional relevant procedural 
history will be set forth where appropriate below.

Another claim was adjudicated by the RO in the January 1999 
rating decision, namely entitlement to service connection for 
a skin disorder due to exposure to herbicide agents used in 
Vietnam.  The veteran's February 1999 notice of disagreement 
encompassed both the issues of entitlement to service 
connection for peripheral neuropathy and for a skin 
condition, as did the Statement of the Case issued by the RO 
later in February 1999.  However, in the veteran's Form 9 
Substantive Appeal filed in April 1999, he referred only to 
the peripheral neuropathy claim.  He subsequently did not 
express any intent to pursue an appeal as to the acne claim.  
That issue, therefore, is not presently before the Board.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002); 
The appeal presently before the Board thus has been perfected 
only as to the issue listed on the title page, and the 
veteran and his representative do not contend otherwise.  


FINDINGS OF FACT

1.  In an April 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy.

2.  Evidence associated with the claims file since the denial 
in April 1998 by the Board of service connection for acute or 
subacute peripheral neuropathy due exposure to herbicide 
agents (Agent Orange) is so significant that it must be 
considered in order to fairly decide the merits of the claim.
CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for acute or 
subacute peripheral neuropathy due to Agent Orange exposure.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the 
issue on appeal, namely whether new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for acute or subacute peripheral 
neuropathy as a result of exposure to herbicide agents used 
in Vietnam.  The Board will then move on to an analysis of 
the claim.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in the 
claims file in reaching its conclusions.

For reasons expressed below, the Board determined that the 
veteran's previously-denied claim of entitlement to service 
connection for acute or subacute peripheral neuropathy due to 
Agent Orange exposure is reopened on the basis of the receipt 
of new and material evidence.  The Board has further 
determined that additional evidentiary development is 
required before an informed decision on the merits of this 
claim may be rendered, which is set forth in the Remand 
section of this decision.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)] 
eliminated the concept of a "well-grounded" claim and set 
forth an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefined the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA, 
however, left intact the requirement that a veteran-claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2002).  This provision applies to 
cases, such as this, in which the issue revolves around the 
submission of new and material evidence in an attempt top 
reopen a previously-denied claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Review of the claims file reveals that the veteran was not 
provided a notice letter specifically notifying him of the 
VCAA, although the various correspondence sent to him in 
connection with this claim generally apprised him to the type 
of evidence required to reopen his claim for service 
connection for peripheral neuropathy due to Agent Orange 
exposure.  As will be shown below, however, the Board finds 
that new and material evidence has been submitted to reopen 
the appealed claim seeking entitlement to service connection 
for the peripheral neuropathy disorder.  Thus, failure to 
provide formal notice to the veteran of the VCAA prior to 
this decision is not prejudicial to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further finds, in the alternative, that even if the 
veteran was not given specific formal notice of the VCAA, the 
provisions of the VCAA germane to claims based on new and 
material evidence have, in any event, been effectively 
complied with.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995) and Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[Board may decide issues in the alternative].

In this regard, the Board notes that the veteran was advised 
in connection with this claim that he needed to submit new 
and material evidence demonstrating the incurrence or 
aggravation in service of his claimed disability; and he was 
provided with the proper forms for authorizing VA to obtain 
any private medical records and informed that he could submit 
any such records himself.  The veteran was also informed that 
he could submit lay evidence regarding his claimed-for 
disability.  

Pursuant to the Board's remand instructions set forth below, 
the veteran will be provided appropriate notice of the VCAA 
before further merits-level review of his claim is 
accomplished.

Duty to assist

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).   In 
any event, the record reflects that VA and private treatment 
records have been obtained, and the veteran has not suggested 
the presence of any outstanding medical records relevant to 
his claim.  

For these reasons, the Board believes the provisions of the 
VCAA and the revised regulations have been satisfied to the 
extent required to decide the claim at issue at this time 
(whether the evidence received with the present appeal is new 
and material to reopen the claim).

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
In his VA Form 9, the veteran requested a personal hearing 
before a Veterans Law Judge; however, he subsequently 
withdrew his hearing request. request.  The veteran and his 
representative have been accorded ample opportunity top 
present evidence and argument in connection with this appeal. 
 

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Presumptive service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2003).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6) (iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that even if the requirements 
for presumptive service connection are not met, the law does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Finality/new and material evidence 

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated prior to August 2001, his claim will be 
adjudicated by applying the law previously in effect, 
described immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

Entitlement to service connection for acute/subacute 
peripheral neuropathy due to exposure to herbicide agents 
(Agent Orange) was previously denied by the Board in a 
decision dated in April 1998.  That decision is final.  See 
38 U.S.C.A. § 7104(b).  The Board at that time denied the 
claim on the basis it was not "well grounded," which, as 
noted above, is a legal standard that has since been 
eliminated by the VCAA.  The primary basis for the Board's 
determination that the claim was not well grounded was due to 
the fact that the evidence then before the Board did not 
reflect a diagnosis of peripheral neuropathy.  There was of 
record a December 1996 private medical record, which denoted 
a diagnosis of "neuropathy-type symptoms in both lower 
extremities."  In its analysis of the claim, the Board 
acknowledged that the veteran had service in Vietnam, but 
pointed to the fact that " . . . neither the service nor 
post service medical documentation substantiates a diagnosis 
of . . . acute or subacute peripheral neuropathy."

The Board observes in passing that the veteran challenged the 
Board's April 1998 decision on the basis of claimed clear and 
unmistakable error (CUE).  
See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 et 
seq. (2002). 
The CUE claim was denied in a March 2000 Board decision.  
Since the CUE claim was not a direct claim of entitlement o 
service connection for peripheral neuropathy, the Board does 
not consider the March 2000 decision as pertinent to the 
current claim, and believes that the April 1998 Board 
decision was the last final decision as to this issue.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Evidence submitted in connection with the present appeal 
includes a VA hospital report dated in January 1999 which 
reflects a diagnosis of mild peripheral neuropathy, as well 
as a VA outpatient treatment report dated in March 2000 which 
reflects a diagnosis of severe peripheral neuropathy.  In 
addition, submitted with the veteran's present claim to 
reopen was a private medical examination report dated in 
February 1997, which contained the examiner's opinion that 
although he could not find any clear-cut evidence of 
progressive neuropathy, the veteran, "may have suffered some 
toxicity from the herbicide used in Vietnam and may indeed 
have had some peripheral neurotoxicity."  The examiner 
added, however, that he could not "identify that his folate 
deficiency is causing further problems" and suspected that 
much of the veteran's problems were due to unrelated causes 
(age, inactivity, weakness and persistent obesity).

With these facts for consideration, the Board finds that new 
and material evidence is now of record and this claim now 
deserves further consideration on a de novo basis.  When read 
together with the balance of the evidence, which includes the 
veteran's contentions that he developed symptoms compatible 
with peripheral neuropathy soon after service, the Board 
believes that this claim is now deserving of a full merits-
level review of all the evidence.  The Board must emphasize 
that the new-and-material-evidence standard does not require 
a claimant to prove his claim; rather, evidence is new and 
material if it "bears directly and substantially upon the 
specific matter under consideration, . . . and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. 

It is evident from review of the newly-submitted evidence 
that, with respect to the claimed disorder, the veteran 
currently has diagnosed peripheral neuropathy.  This 
diagnosed disability was not clearly demonstrated when the 
claim was previously denied by the Board in April 1998.  In 
addition, the February 1997 private medical examination 
report suggests a connection between the peripheral 
neuropathy and herbicide exposure in Vietnam.  Although other 
medical evidence is suggestive of other, non service-related 
causes for the peripheral neuropathy, at this state the Board 
does not weigh such evidence.  Therefore, in this case, where 
the newly-received medical evidence reflects a diagnosis of 
peripheral neuropathy, and that it may possibly be due to 
exposure to Agent Orange, the additional is so significant 
that it must be considered on a de novo basis with all the 
other evidence in order to decide fairly the merits of this 
claim.

Accordingly, the Board concludes that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for acute or subacute 
peripheral neuropathy due to exposure to herbicide agents 
(Agent Orange) used in Vietnam.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  



(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). 
The standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), [new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim]. All 
evidence must be evaluated in arriving at a decision on the 
merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In particular, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, there is arguably  inadequate notice under the 
VCAA.  The Board cannot itself rectify such deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.).

(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for acute or subacute 
peripheral neuropathy due to exposure to herbicide agents 
(Agent Orange) used in Vietnam is reopened.  To that extent 
only, the appeal is allowed.


REMAND

As alluded to above, the Board finds that additional 
development is necessary in light of VA's duty to notify and 
duty to assist obligations under the VCAA.  

With respect to the duty to notify, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  In this case, as noted above, no 
such notice was provided by the RO to the veteran with 
respect to the currently pending claim.  Such notice must be 
provided to the veteran to ensure compliance with this 
requirement.

With respect to the duty to assist, the record does not in 
the Board's view contain sufficient medical evidence to 
decide this claim, and therefore, a medical examination will 
be requested.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who may possess 
additional medical records pertinent to 
this claim that are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran,  VBA 
should attempt to obtain copies of any 
such  treatment records identified by the 
veteran.  Any records so obtained should 
be associated with the claim folder.

3.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination with an 
appropriate specialist in order to 
determine the nature and etiology of his 
claimed peripheral neuropathy.  Send the 
claims file to the examiner for review.  
The examiner should be asked to provide a 
diagnosis for any neurological disorder 
identified on examination.  The examiner 
should also be asked to review the 
veteran's medical history and to provide 
an opinion as to etiology for any 
diagnosed peripheral neuropathy condition 
found on examination.  In particular, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the 
veteran's military service, to include 
exposure to herbicides during service.

4.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the October 
2002 supplemental statement of the case.  
The claim must be readjudicated on the 
merits since it has been reopened on the 
basis of new and material evidence.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



